DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

This office action is a response to an application filed on 07/05/2022 in which claims 1-2, 15-17, 19-21, 23, and 25-30 are pending and ready for examination.

Response to Amendment
Claims 1, 19-20, and 29 are currently amended. 

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 16, that the combined prior art references do not teaches the amended subject matter, particularly pertinent to the modification of the display position of the stereoscopic image, “modify the display position of the stereoscopic image … based on a degree of modification … subsequent to an initial modification of the display position of the stereoscopic image”.
Examiner cannot concur. As taught in Fig. 1-4, Para. [0033-35, 45], Guillou teaches that the respective display positions of a primary content of video image content and a second content of UI are adjusted with respect to each other to avoid interference during the use of UI on a display, wherein either one or both of the display positions of the two contents are adjusted with respect to each other such that a change (degree of modification) of the display position/computed displacement of a video image content is determined in accordance with the display position of a UI under adjustment within an allowable range corresponding to a global range of depth, see Para. [0025], after at least a first change of the display position of the primary/stereoscopic content..


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 15-17, 19-21, 23, and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suh (US Pub. 20120050473 A1) in view of Pihlaja (U.S. Pub. No. 2011/0316679 A1), and further in view of Guillou (US Pub. 20100208040 A1).

Regarding claim 1, Suh discloses an information processing apparatus, comprising (Suh; Para. [0002, 41]. .): 
a sensor configured to acquire a first operation (Suh; Para. [0414]. A remote controller (or front panel), functioning as a sensor, is used to receive a first input operation from a user.); and 
circuitry configured to control a display to display a stereoscopic image (Suh; Para. [0124, 280]. A processor (circuit) is used to control the display of stereoscopic images/videos and an OSD (operation panel) displayed.), 
control the display to display an operation panel displayed in response to the first operation (Suh; Para. [0095, 289]. A processor (circuit) is used to control the display of stereoscopic images/videos and an OSD (operation panel) displayed based on a first input operation.), 
compute a displacement value based on a display position of the stereoscopic image in a depth direction and a display position of the operation panel in the depth direction (Suh; Para. [0080, 300]. Display depth information (displacement value) of an OSD in a depth direction is calculated/determined in accordance with disparity information and the depth/position of an OSD and a 3D image/video.), and 
modify the display position of the operation panel within an allowable range of the display position of the operation panel in the depth direction based on the computed displacement value (Suh; Para. [0080, 95, 300]. The depth/position of an OSD is adjusted in accordance with the determined display depth information within the maximum and minimum 3D depth value, see Para. [0080].), 
wherein the sensor is further configured to acquire a second operation to operate the operation panel (Suh; Para. [0080, 414]. A remote controller (or front panel), functioning as a sensor, is used to receive user input operations including a first input operations and a second input operation for controlling a 3D OSD in a system.), and 
wherein the sensor acquires the second operation based on detection of one or more proximity inputs according to a proximity (Suh; Para. [0080, 414]. A remote controller (or front panel), functioning as a sensor, is used to receive user input operations including a first input operations and a second input operation, wherein the input operations are non-contact inputs that are not in contact with an information processing receiver. The non-contact input of a remote controller is a non-contact input according to a proximity sate, wherein when the remote controller through which a user input is entered is too far, out of proximity/range, from the corresponding signal receiver, the input is not received, and when the remote controller is close enough, within proximity/range, from the corresponding signal receiver, the input is received.).
But it does not specifically disclose wherein the sensor acquires the second operation based on detection of one or more proximity inputs according to a proximity of a portion of an operational tool to the modified display position of the operation panel.
However, Pihlaja teaches wherein the sensor acquires the second operation based on detection of one or more proximity inputs according to a proximity of a portion of an operational tool to the modified display position of the operation panel (Pihlaja; Fig. 3, 4a-h, Para. [0050-54]. The detection unit is used to detect a proximity/hovering input to the input surface 112 or at the matching depth of the user interface item 160, wherein the position of the user interface is being changed.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify Suh’s information processing apparatus to adapt an alternative sensor, by incorporating Pihlaja's teaching where a detection unit and a control unit are added to the apparatus for allowing the user to give proximity/hovering input to the UI and execute the UI's function, for motivation for combining the teachings of Suh and Philaja is to enable more versatile and intuitive ways of interacting with electronic devices (Pihlaja; Parag. [0003], Ln. 9-11).
While modified Suh teaches modify the display position (Suh; See remarks above),
it does not specifically teach modify the display position of the stereoscopic image in the depth direction based on the modified display position of the operation panel within the allowable range of the display position of the operation panel.
However, Guillou further teaches circuitry configured to control a display to display a stereoscopic image and an operation panel displayed (Guillou; Fig. 1-4, Para. [0023, 45]. A processor (circuit) is used to control the display of stereoscopic images/videos and a UI (operation panel) displayed.), 
compute a displacement value based on a display position of the stereoscopic image in a depth direction and a display position of the operation panel in the depth direction (Guillou; Fig. 1-4, Para. [0023-28]. A processor is used to determine/compute, via scaling, the content positions/ displacements for the images/videos and a UI (via a position-changing unit).) and 
modify the display position of the operation panel within an allowable range of the display position of the operation panel in the depth direction based on the computed displacement value (Guillou; Fig. 1-4, Para. [0033-35]. A processor is used to modify the display positions for the images/videos and a UI (via an image positioner) in a depth direction. The respective display positions of a primary content of video image content and a second content of UI are adjusted with respect to each other to avoid interference during the use of UI on a display, wherein either one or both of the display positions of the two contents are adjusted with respect to each other such that the display position/computed displacement of a video image content is determined in accordance with the display position of a UI under adjustment within an allowable range corresponding to a global range of depth, see Para. [0025].), and 
modify the display position of the stereoscopic image in the depth direction based on a degree of medication of the modified display position of the operation panel within the allowable range of the display position of the operation panel subsequent to an initial modification of the display position of the stereoscopic image (Guillou; Fig. 1-4, Para. [0033-35, 45]. The respective display positions of a primary content of video image content and a second content of UI are adjusted with respect to each other to avoid interference during the use of UI on a display, wherein either one or both of the display positions of the two contents are adjusted with respect to each other such that a change of the display position/computed displacement of a video image content is determined in accordance with the display position of a UI under adjustment within an allowable range corresponding to a global range of depth, see Para. [0025], after at least a first change of the display position of the primary/stereoscopic content.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the information processing apparatus/system of Suh to adapt an alternative approach of content display position control, by incorporating Guillou’s teaching wherein content display position of different contents are determined and computed to be correspondingly displayed, for the motivation to improve visual quality by avoiding overlapping of contents during stereoscopic image/video display (Guillou; Para. [0032].).

Regarding claim 2, modified Suh teaches the display positions of the stereoscopic image and the operation panel are associated with corresponding displacements relative to the display in the depth direction (Suh; Para. [0080, 300]. The stereoscopic images/videos and the OSD are shown to be at their corresponding display positions, and more specifically their depth positions/their displacements relative to display screen in the depth direction. Guillou; Para. [0019], Ln. 5-10 and Fig. 2. The stereoscopic images/videos and the UI (the first content, 108 and 112, and the second content, 120) are shown to be at their corresponding display positions, and more specifically their depth positions/their displacements relative to display screen (position at 0 on the +ve/-ve axis) in the depth direction are shown.).

Regarding claim 15, modified Suh further teaches the operation panel comprises a user interface associated with the display screen (Suh; Para. [0080]. An OSD includes a user interface associated with the display screen. Guillou; Para. [0027], Ln. 6-7, Parag. [0028], Ln. 4-7. An UI is described to include a user interface displayed on a stereoscopic display unit.).

Regarding claim 16, modified Suh teaches the circuitry is further configured to initiate display of the user interface in response to the first operation (Suh; Para. [0080, 414].  A processor of the receiver system is used to output an OSD in accordance with a first input operation from a user.).

Regarding claim 17, modified Suh further teaches the user interface is further configured to be disposed between a user and the display in the depth direction, and the stereoscopic image is further configured to be disposed behind the display in the depth direction (Suh; Para. [0072, 80, 300-301]. The OSD is positioned such that it is between a user and the plane of a display in the depth direction, and the stereoscopic images/video is positioned behind the plane of the display in the depth direction. Guillou; Para. [0022], Ln. 3-11 and Fig. 5. It is shown from Fig. 5 and the description that user interface is between the user and the display screen in the depth direction, and the first content, 130, is behind the display screen in the depth direction.).

Claim 19 is directed to a method for processing information, comprising a sequence of processing steps that are corresponding to the same as claimed in claim 1, and is unpatentable over the prior arts for the same reason as previously indicated.

Claim 20 is directed to a non-transitory computer-readable storage medium storing a program that, when executed by a processor, causes the process to execute a method for processing information (Suh; [0016, 280, 419].), the method comprising a sequence of processing steps that are corresponding to the same as claimed in claim 1, and is unpatentable over the prior arts for the same reason as previously indicated.

Regarding claim 21, modified Suh teaches the sensor (Suh; Para. [0080, 414]. A remote controller (or front panel), functioning as a sensor, is used to receive a first input operation from a user.), and
the sensor comprises a proximity sensor configured to acquire the proximity (Suh; Para. [0080, 414]. A remote controller (or front panel), functioning as a sensor, is used to receive user input operations including a first input operations and a second input operation, wherein the input operations are non-contact inputs that are not in contact with an information processing receiver. The non-contact input of a remote controller is a non-contact input according to a proximity sate, wherein when the remote controller through which a user input is entered is too far, out of proximity/range, from the corresponding signal receiver, the input is not received, and when the remote controller is close enough, within proximity/range, from the corresponding signal receiver, the input is received.).
But it does not specifically disclose the sensor comprises a proximity sensor configured to acquire the proximity of the portion of the operational tool to the modified display position of the operation panel.
However, Pihlaja teaches the sensor comprises a proximity sensor configured to acquire the proximity of the portion of the operational tool to the modified display position of the operation panel. (Pihlaja; Fig. 3, 4a-h, Para. [0050-54, 62]. The detection unit is used to detect a proximity/hovering input to the input surface 112 or at the matching depth of the user interface item 160, wherein the position of the user interface is being changed.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify Suh’s information processing apparatus to adapt an alternative sensor, by incorporating Pihlaja's teaching where a detection unit and a control unit are added to the apparatus for allowing the user to give proximity/hovering input to the UI and execute the UI's function, for motivation for combining the teachings of Suh and Philaja is to enable more versatile and intuitive ways of interacting with electronic devices (Pihlaja; Parag. [0003], Ln. 9-11).

Regarding claim 23, modified Suh teaches the operation panel includes a plurality of operation buttons (Suh; Para. [0080, 300]. An operation panel of an OSD includes different input buttons. Guillou; Fig. 1-4, Para. [0033-35, 45]. An operation panel of a user interface includes different input buttons. Philaja; Fig. 5, Para. [0058]. An operation panel of a UI includes different input buttons.).

Regarding claim 25, modified Suh teaches modifying the display position of the operation panel comprises displaying the operation panel in front of a display screen that is configured to display the stereoscopic image and the operation panel (Suh; Para. [0080, 300]. Upon displaying of 3D images/videos and an OSD, at least a portion of the OSD is visible to a user in front of a display screen, e.g. being closer to a user, wherein no overlapping occurs between the images/videos and the OSD. Guillou; Fig. 1-4, Para. [0033-35, 45]. Upon displaying of 3D images/videos and a UI, at least a portion of the UI is visible to a user in front of a display screen, e.g. being closer to a user, wherein no overlapping occurs between the images/videos and the UI.).

Regarding claim 26, modified Suh teaches after modifying the display position of the operation panel, the operation panel is displayed by being superimposed on the stereoscopic image (Suh; Para. [0080, 300]. Upon displaying of 3D images/videos and an OSD, the OSD is displayed together with the 3D images/videos as being superimposed on the 3D images/videos. Guillou; Fig. 1-4, Para. [0033-35, 45]. Upon displaying of 3D images/videos and a UI, the UI is displayed together with the 3D images/videos as being superimposed on the 3D images/videos.).

Regarding claim 27, modified Suh teaches the information processing apparatus further comprises a communication interface (Suh; Para. [0401]. An information processing receiver includes a network/communication interface. Guillou; Fig. 8, Para. [0033]. An information processing receiver includes a network/communication interface.).

Regarding claim 28, modified Suh teaches a function of the operation panel is executed based on the detection of the one or more proximity inputs when the portion of the operational tool is determined to be in proximity to the modified display position of the operation panel (Suh; Para. [0080, 289, 300]. A remote controller (or front panel), functioning as a sensor/operational tool, is used to receive user input operations including a first input operations and a second input operation, wherein the input operations are non-contact inputs that are not in contact with an information processing receiver. The non-contact input of a remote controller is a non-contact input according to a proximity sate, wherein when the remote controller through which a user input is entered is too far, out of proximity/range, from the corresponding signal receiver associated with an OSD, the input is not received, and when the remote controller is close enough, within proximity/range, from the corresponding signal receiver associated with an OSD, the input is received and functions of the OSD is executed.), and
Pihlaja in modified Suh also teaches a function of the operation panel is executed based on the detection of the one or more proximity inputs when the portion of the operational tool is determined to be in proximity to the modified display position of the operation panel (Pihlaja; Fig. 3, 4a-h, Para. [0030], Ln. 1-13, Para. [0050-54, 62]. With respect to non-contact input provided as an operational component is found to be within a proximity to an virtual UI with a changing position/orientation, functions of the virtual UI are executed.).

Regarding claim 29, modified Suh teaches the circuitry modifies the display position of the operation panel in the depth direction to a maximum value of the allowable range of the display position of the operation panel (Suh; Para. [0080]. The depth/position of an OSD is adjusted in accordance with the determined display depth information within an allowable range of a display position of the OSD, e.g. between a max and min range. Guillou; Fig. 1-4, Para. [0023-28]. The display position of a UI is adjusted in accordance with an allowable range of the position of the UI. i.e. a range that no interference occurs, wherein the allowable range corresponds to a global range of depth, see Para. [0025], including a max depth.).

Regarding claim 30, modified Suh teaches the circuitry modifies the display position of the operation panel forward in the depth direction (Suh; Para. [0095]. The display position of a OSD is placed closer to a user, i.e. forward in depth direction. Guillou; Fig. 4, Para. [0020-21]. The display position of a UI is placed closer to a user, i.e. forward in depth direction.) and modifies the display position of the stereoscopic image backward in the depth direction (Suh; Para. [0072]. The display position of a 3D image is placed behind a plane surface, i.e. backward in depth direction. Guillou; Fig. 4, Para. [0020-21]. The display position of a 3D image is placed behind a plane surface, i.e. backward in depth direction.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ugawa (US Pub. 20120019528 A1) teaches a display system for displaying a 3-D image.
Mountjoy (US Pub. 20110202845 A1) teaches a display system that generates and distributes 3-D interactive content.
Tamaru (US Pub. 20100302355 A1) teaches a stereoscopic display system that receives and corrects parallax.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485